Exhibit 10.3

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (“Amendment”), is made and dated for reference
purposes only as of May 13, 2008, between GLL US OFFICE, L.P., a Delaware
limited partnership (“Landlord”), and MSC.SOFTWARE CORPORATION, a Delaware
corporation (“Tenant”), with reference to the following facts:

A. Landlord (as successor-in-interest to Imperial Promenade Associates, LLC, a
Delaware limited liability company) and Tenant are the current parties to that
certain Office Lease dated June 28, 1999, as amended by (i) that certain First
Amendment to Lease dated August 11, 2000, (ii) that certain Second Amendment to
Lease dated January 19, 2001, and (iii) that certain Third Amendment to Lease
dated March 13, 2001 (collectively, the “Lease”), for premises commonly known as
Suites 100, 200, 300, 400, 500, 600, 700, 800 and 900 (the “Premises”), situated
in the building located at 2 MacArthur Place, Santa Ana, California (the
“Building”). Unless otherwise indicated in this Amendment, the defined terms
used herein have the same definitions as the defined terms used in the Lease.

B. Tenant has entered into a government contract (the “Government Contract”)
that requires Tenant to have a secure space in the Premises that may only be
accessed by Tenant. Accordingly, Tenant has requested that the Lease be amended
to designate a portion of the Premises as secure space to which only Tenant
shall have access. Subject to the terms and conditions set forth in this
Amendment, Landlord has agreed to amend the Lease so as to accommodate Tenant’s
request.

THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Landlord and Tenant hereby agree to amend the Lease as
follows:

1. Secure Space.

(a) Landlord and Tenant acknowledge and agree that during the term of the Lease,
that portion of the Premises commonly known as Suite 336 of the Building and
labeled as “Recording Studio” on the space plan attached hereto as Exhibit “A”
(the “Secure Space”), shall be designated as a secure space which Tenant shall
have the right to restrict and limit access to itself, except as otherwise
expressly provided herein and subject to the terms and conditions set forth
below.

(b) Tenant shall have the right, subject to the terms and conditions of this
Amendment and at Tenant’s sole cost and expense, to install a private access
controlled security system for the Secure Space, provided that such security
system shall not unreasonably interfere with any systems operated in the
Building by Landlord or other tenants. Tenant shall obtain Landlord’s written
approval of Tenant’s security system prior to the installation of such security
system. Landlord shall not be entitled to access codes or access cards or keys
to the Secure Space; however, Landlord shall be permitted to forcibly enter the
Secure Space by any means deemed reasonably necessary by Landlord, and without
prior notice to Tenant, in the event of an emergency, and any such entry shall
not be deemed a breach of this Lease or of Tenant’s right to quiet enjoyment of
the Premises. Tenant further waives any and all claims against Landlord with

 

- 1 -



--------------------------------------------------------------------------------

respect to interference by Landlord with Tenant’s business operations at the
Premises, or that Landlord has committed an unlawful detainer or other violation
of Tenant’s rights in and to the Premises or the Secure Space, by virtue of
Landlord’s exercise of its rights under this Subsection 1(b).

(c) Tenant acknowledges, agrees and understands that there is currently located
in the Secure Space fire prevention installations which need to be accessed from
time to time by the Santa Ana Fire Department and/or other governmental
authorities (collectively, the “Governmental Authorities”). Tenant therefore
further agrees that (i) Tenant shall make such facilities available to the
Governmental Authorities at any and all times upon request of the Governmental
Authorities, (ii) Tenant shall leave a key to the Secure Space in the Knox box
(i.e., a safe that holds keys for firefighters to retrieve in emergencies)
located on the outside of the Building, or provide access codes or access cards,
(iii) with respect to the key to the Secure Space left in the Knox box or if
Tenant elects to otherwise provide to the Governmental Authorities access codes,
access cards or keys to the Secure Space, then neither Landlord nor the
Governmental Authorities shall be liable for any claims, losses, liabilities or
damages arising out of entry into the Secure Space using such access codes,
access cards or keys, and (iv) the Governmental Authorities shall be permitted
to use the key from the Knox box to enter the Secure Space or to otherwise
forcibly enter the Secure Space by any means deemed reasonably necessary by the
Governmental Authorities, and without prior notice to Tenant, in the event that
the Governmental Authorities require access to its facilities within the Secure
Space and Tenant does not otherwise provide a means of access to the
Governmental Authorities to the Secure Space, and any such entry shall not be
deemed to be a breach of this Lease or of Tenant’s right to quiet enjoyment of
the Premises. Tenant further waives any and all claims against Landlord and the
Governmental Authorities with respect to interference with Tenant’s business
operations at the Premises, or that Landlord has allowed an unlawful detainer or
other violation of Tenant’s rights in and to the Premises or the Secure Space,
by virtue of the Governmental Authorities’ exercise of its rights under this
Subsection 1(c).

(d) None of Landlord or its agents, employees, contractors, officers, partners,
members, stockholders, employees, agents, investment manager, investment
manager’s trustees, beneficiaries (each, a “Landlord Entity”, and collectively,
the “Landlord Entities”) shall be liable and Tenant hereby waives all claims
against them for any damage to any property or any injury to any person in or
about the Premises or the Building by or from any cause related in any way
whatsoever to the Secure Space (including, without limitation, Tenant’s
exclusive access to the Secure Space or an alleged breach of Tenant’s Government
Contract). Tenant shall protect, indemnify and hold the Landlord Entities
harmless from and against any and all loss, claims, liability or costs
(including court costs and reasonable attorneys’ fees) incurred by reason of
(a) any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be related in any way whatsoever to the Secure Space
(including, without limitation, Tenant’s exclusive access to the Secure Space)
or caused by or arise from any actual or alleged act, neglect, fault, or
omission by or of Tenant to meet any standards imposed by any duty with respect
to such injury or damage; (b) the conduct or management of any work or thing
whatsoever done by the Tenant in or about the Secure Space or from transactions
of the Tenant concerning the Secure Space; (c) Tenant’s failure to comply with
any and all governmental laws, ordinances and regulations applicable to the
condition or use of the Secure Space or its occupancy; or (d) any breach or
default on the part of

 

- 2 -



--------------------------------------------------------------------------------

Tenant in the performance of any covenant or agreement on the part of the Tenant
to be performed pursuant to this Amendment. The foregoing indemnity shall
include, but not be limited to, the defense or pursuit of any claim or any
action or proceeding involved therein, and whether or not (in the case of claims
made against Landlord) litigated and/or reduced to judgment. In case any action
or proceeding be brought against Landlord by reason of any of the foregoing
matters, Tenant upon notice from Landlord shall defend the same at Tenant’s
expense by counsel reasonably satisfactory to Landlord and Landlord shall
reasonably cooperate with Tenant in such defense. Landlord need not have first
paid any such claim in order to be so indemnified. The provisions of this
subsection 1(d) shall survive the termination of the Lease.

(e) Notwithstanding anything to the contrary contained herein, the rights
granted to Tenant pursuant to this Section 1 shall terminate upon the earlier to
occur of (i) the expiration or termination of the Government Contract, or
(ii) the expiration or earlier termination of the Lease, as amended. Upon the
occurrence of either event, Tenant shall immediately arrange for Landlord to
have full and complete access to the Secure Space, including without limitation,
removing any private access controlled security system installed by Tenant and
repairing all damage arising from such installation and removal, and/or, at
Landlord’s election, leaving such security system in place and providing to
Landlord all access codes, access cards, and keys necessary for Landlord to have
access to the Secure Space.

2. No Other Amendments. The Lease referred to hereinabove and this Amendment
constitute the entire agreement by and between Landlord and Tenant and supersede
any other agreement or representation, written or oral, that either party may
hereinafter assert or allege to exist, and the Lease remains in full force,
except as amended by this Amendment, and is hereby ratified and reaffirmed.

3. Conflicts. If any conflict between this Amendment and the Lease should arise,
the terms of this Amendment shall control.

4. Successor and Assigns. This Amendment shall be binding upon and inure to the
benefit of the successors and assigns of the respective parties hereto.

5. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which shall together constitute
a single instrument.

 

- 3 -



--------------------------------------------------------------------------------

The parties have executed this Amendment as of the date first above written.

 

LANDLORD:     TENANT: GLL US OFFICE, L.P., a Delaware limited partnership    
MSC.SOFTWARE CORPORATION, a Delaware corporation By:  

GLL US Office Corp., a Delaware

corporation, Its Managing Member

    By:  

/s/ Harold E. Mattson

      Name:   Harold E. Mattson           Title:   Vice President, Business
Management   By:   /s/ James H. Cunningham, Jr.         Name:   James H.
Cunningham, Jr.         Title:   Vice President      

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT “A”

Space Plan

LOGO [g55618chartr1.jpg]

 

EXHIBIT “A”